Name: Council Regulation (EC) NoÃ 564/2009 of 25Ã June 2009 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  fisheries;  tariff policy
 Date Published: nan

 30.6.2009 EN Official Journal of the European Union L 168/4 COUNCIL REGULATION (EC) No 564/2009 of 25 June 2009 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend totally the autonomous common customs tariff duties on a number of new products not listed in the Annex to Council Regulation (EC) No 1255/96 (1). (2) The CN and TARIC codes 0304296110, 0304999931, 3902909097, 3903909085, 7410210070, 7606129120 and 7606129320 for five products which are currently listed in the Annex to Regulation (EC) No 1255/96 should be deleted because it is no longer in the interest of the Community to maintain the suspension of autonomous common customs tariff duties for those products. (3) It is necessary to alter the description of 32 suspensions in the Annex to Regulation (EC) No 1255/96 in order to take account of technical product developments and economic trends on the market. Those suspensions should be deleted from the list in that Annex and reinserted as new suspensions using new descriptions. In the interest of clarity those suspensions should be marked with an asterisk in the first column of Annex I and of Annex II to this Regulation. (4) Experience has shown the need to provide for an expiry date to the suspensions listed in Regulation (EC) No 1255/96 to ensure that account is taken of technological and economic changes. This should not exclude the premature termination of certain measures or their continuation beyond that period, if economic reasons are submitted, in accordance with the principles laid down in the Commission communication of 1998 concerning autonomous tariff suspensions and quotas (2). (5) Regulation (EC) No 1255/96 should therefore be amended accordingly. (6) Since the suspensions laid down in this Regulation have to take effect from 1 July 2009, this Regulation should apply from the same date and enter into force immediately. With respect to products with CN and TARIC code 9001900060, the new description should be applied from 1 January 2009, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is amended as follows: 1. the rows for the products listed in Annex I to this Regulation shall be inserted; 2. the rows for the products for which the CN and TARIC codes are set out in Annex II to this Regulation shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall apply from 1 July 2009. However, it shall apply from 1 January 2009 for the description of products with CN and TARIC code 9001900060 as set out in Annex I to this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 2009. For the Council The President L. MIKO (1) OJ L 158, 29.6.1996, p. 1. (2) OJ C 128, 25.4.1998, p. 2. ANNEX I Products referred to in Article 1(1) CN code TARIC Description Rate of autonomous duty Validity period (2) ex 1511 90 19 10 Palm oil, coconut (copra) oil, palm kernel oil, for the manufacture of: 0 % 1.7.2009-31.12.2013 (2) ex 1511 90 91 10  industrial monocarboxylic fatty acids of subheading 3823 19 10, (2) ex 1513 11 10 10  methyl esters of fatty acids of heading 2915 or 2916, (2) ex 1513 19 30 10  fatty alcohols of subheadings 2905 17, 2905 19 and 3823 70 used for the manufacture of cosmetics, washing products or pharmaceutical products, (2) ex 1513 21 10 10  fatty alcohols of subheading 2905 16, pure or mixed, used for the manufacture of cosmetics, washing products or pharmaceutical products, (2) ex 1513 29 30 10  stearic acid of subheading 3823 11 00, or  goods of heading No 3401 (1) ex 1518 00 99 10 Jojoba oil, hydrogenated and texturised 0 % 1.7.2009-31.12.2013 ex 2804 50 90 10 Tellurium of a purity by weight of 99,99 % or more, but not more than 99,999 % by weight 0 % 1.7.2009-31.12.2013 ex 2827 39 85 30 Manganese dichloride 0 % 1.7.2009-31.12.2013 ex 2903 39 90 75 Trans-1,3,3,3-tetrafluoroprop-1-ene 0 % 1.7.2009-31.12.2013 ex 2903 69 90 50 Fluorobenzene 0 % 1.7.2009-31.12.2013 ex 2903 69 90 60 Ã ±-Chloro(ethyl)toluenes 0 % 1.7.2009-31.12.2013 ex 2904 90 40 10 Trichloronitromethane, for the manufacture of goods of subheading 3808 92 (1) 0 % 1.7.2009-31.12.2013 ex 2909 19 90 60 1-Methoxyheptafluoropropane 0 % 1.7.2009-31.12.2013 ex 2921 19 85 60 Tetrakis(ethylmethylamino) zirconium (IV) 0 % 1.7.2009-31.12.2013 (2) ex 2921 51 19 20 Toluene diamine (TDA), containing by weight 78 % or more but not more than 82 % of 4-methyl-m-phenylenediamine and 18 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and with a residual tar content of not more than 0,23 % by weight 0 % 1.7.2009-31.12.2013 ex 2922 29 00 46 p-Anisidine-3-sulphonic acid 0 % 1.7.2009-31.12.2013 ex 2926 90 95 35 2-Bromo-2(bromomethyl)pentanedinitrile 0 % 1.7.2009-31.12.2013 ex 2928 00 90 70 Butanone oxime 0 % 1.7.2009-31.12.2013 ex 2931 00 95 20 Methylcyclopentadienyl manganese tricarbonyl containing not more than 4,9 % by weight of cyclopentadienyl manganese tricarbonyl 0 % 1.7.2009-31.12.2013 ex 2932 13 00 10 Tetrahydrofurfuryl alcohol 0 % 1.7.2009-31.12.2013 ex 2932 19 00 40 Furan of a purity by weight of 99 % or more 0 % 1.7.2009-31.12.2013 ex 2932 19 00 41 2,2 di(tetrahydrofuryl)propane 0 % 1.7.2009-31.12.2013 ex 2932 99 00 35 1,2,3-trideoxy-4,6:5,7-bis-O-[(4-propylphenyl)methylene]-nonitol 0 % 1.7.2009-31.12.2013 ex 2933 49 10 20 3-Hydroxy-2-methylquinoline-4-carboxylic acid 0 % 1.7.2009-31.12.2013 ex 2933 79 00 50 6-Bromo-3-methyl-3H-dibenz(f,ij)isoquinoline-2,7-dione 0 % 1.7.2009-31.12.2013 ex 2934 99 90 66 Tetrahydrothiophene-1,1-dioxide 0 % 1.7.2009-31.12.2013 ex 3207 40 80 20 Glass flakes coated with silver, of an average diameter of 40 ( ± 10) Ã ¼m 0 % 1.7.2009-31.12.2013 ex 3208 20 10 20 Immersion topcoat solution containing by weight 2 % or more but not more than 15 % of acrylate-methacrylate-alkenesulphonate-copolymers with fluorinated side chains, in a solution of n-butanol and/or 4-methyl-2-pentanol and/or diisoamylether 0 % 1.7.2009-31.12.2013 ex 3208 90 19 50 Solution containing by weight:  (65 ± 10) % of Ã ³-butyrolactone,  (30 ± 10) % of polyamide resin,  (3,5 ± 1,5) % of naphthoquinone ester derivative, and  (1,5 ± 0,5) % of arylsilicic acid. 0 % 1.7.2009-31.12.2013 ex 3215 90 80 30 Ink, containing by weight 5 % or more, but not more than 10 % of amorphous silicon dioxide, filled into disposable cartridges, for use in the marking of integrated circuits (1) 0 % 1.7.2009-31.12.2013 (2) ex 3808 91 90 30 Preparation containing endospores or spores and protein crystals derived from either:  Bacillus thuringiensis Berliner subsp. aizawai and kurstaki, or  Bacillus thuringiensis subsp. kurstaki, or  Bacillus thuringiensis subsp. israelensis. 0 % 1.7.2009-31.12.2013 ex 3808 91 90 50 Spodoptera exigua nuclear polyhedrosis virus (SeNPV) in an aqueous glycerol suspension 0 % 1.7.2009-31.12.2013 ex 3811 19 00 10 Solution of more than 61 % but not more than 63 % by weight of methylcyclopentadienyl manganese tricarbonyl in an aromatic hydrocarbon solvent, containing by weight not more than:  4,9 % of 1,2,4-trimethyl-benzene,  4,9 % of naphthalene, and  0,5 % of 1,3,5-trimethyl-benzene. 0 % 1.7.2009-31.12.2013 ex 3811 90 00 10 Dinonylnaphthylsulphonic acid salt, in a mineral oil solution 0 % 1.7.2009-31.12.2013 (2) ex 3815 90 90 77 Catalyst powder in an aqueous suspension containing by weight:  1 % or more but not more than 3 % of palladium,  0,25 % or more but not more than 3 % of lead,  0,25 % or more but not more than 0,5 % of lead hydroxide,  5,5 % or more but not more than 10 % of aluminium,  4 % or more but not more than 10 % of magnesium,  30 % or more but not more than 50 % of silicon dioxide. 0 % 1.7.2009-31.12.2013 (2) ex 3817 00 50 10 Mixture of alkylbenzenes (C14-26) containing by weight:  35 % or more but not more than 60 % of eicosylbenzene,  25 % or more but not more than 50 % of docosylbenzene,  5 % or more but not more than 25 % of tetracosylbenzene. 0 % 1.7.2009-31.12.2013 ex 3817 00 80 20 Mixture of branched alkyl benzenes mainly containing dodecyl benzenes 0 % 1.7.2009-31.12.2013 ex 3824 90 97 15 Structured silica alumina phosphate 0 % 1.7.2009-31.12.2013 ex 3824 90 97 16 Mixture of bis{4-(3-(3-phenoxycarbonylamino)tolyl)ureido}phenylsulphone, diphenyltoluene-2,4-dicarbamate and 1-[4-(4-aminobenzenesulphonyl)-phenyl]-3-(3-phenoxycarbonylamino-tolyl)-urea 0 % 1.7.2009-31.12.2013 ex 3824 90 97 17 Mixture of acetates of 3-butylene-1,2-diol with a content by weight of 65 % or more but not more than 90 % 0 % 1.7.2009-31.12.2013 (2) ex 3902 20 00 10 Polyisobutylene, of a number average molecular weight (Mn) of 700 or more but not more than 800 0 % 1.7.2009-31.12.2013 ex 3902 20 00 20 Hydrogenated polyisobutene, in liquid form 0 % 1.7.2009-31.12.2013 ex 3902 90 90 55 Thermoplastic elastomer, with an A-B-A block copolymer structure of polystyrene, polyisobutylene and polystyrene containing by weight 10 % or more but not more than 35 % of polystyrene 0 % 1.7.2009-31.12.2013 (2) ex 3903 90 90 40 Copolymer of styrene with Ã ±-methylstyrene and acrylic acid, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 1.7.2009-31.12.2013 (2) ex 3911 90 99 50 ex 3904 69 90 81 Poly(vinylidene fluoride) powder or in an aqueous suspension 0 % 1.7.2009-31.12.2013 (2) ex 3905 99 90 96 Polymer of vinyl formal, in one of the forms mentioned in note 6(b) to Chapter 39, of a weight average molecular weight (Mw) of 25 000 or more but not more than 150 000 and containing by weight:  9,5 % or more but not more than 13 % of acetyl groups evaluated as vinyl acetate, and  5 % or more but not more than 6,5 % of hydroxy groups evaluated as vinyl alcohol. 0 % 1.7.2009-31.12.2013 ex 3906 90 90 25 Transparent liquid, insoluble in water, containing by weight:  50 % or more, but not more than 51 % of poly(methyl metacrylate) copolymer,  37 % or more, but not more than 39 % of xylene, and  11 % or more, but not more than 13 % of n-butyl acetate. 0 % 1.7.2009-31.12.2013 (2) ex 3906 90 90 30 Copolymer of styrene with hydroxyethyl methacrylate and 2-ethylhexyl acrylate, of a number average molecular weight (Mn) of 500 or more but not more than 6 000 0 % 1.7.2009-31.12.2013 ex 3906 90 90 35 White powder of 1,2-ethanediol dimethacrylate-methyl methacrylate copolymer of a particle size of not more than 18 Ã ¼m, insoluble in water 0 % 1.7.2009-31.12.2013 ex 3906 90 90 65 Polyalkylacrylate, chemically modified with cobalt, with a melting temperature (Tm) of 65 °C ( ± 5 °C), measured with Differential Scanning Calorimetry (DSC) 0 % 1.7.2009-31.12.2013 (2) ex 3907 20 11 10 Poly(ethylene oxide) of a number average molecular weight (Mn) of 100 000 or more 0 % 1.7.2009-31.12.2013 (2) ex 3907 20 11 20 Bis[Methoxypoly[ethyleneglycol)]-maleimidopropionamide, chemically modified with lysine, of a number average molecular weight (Mn) of 40 000 0 % 1.7.2009-31.12.2013 (2) ex 3907 20 11 30 Bis[Methoxypoly[ethyleneglycol)], chemically modified with lysine, bis(maleimide) terminated, of a number average molecular weight (Mn) of 40 000 0 % 1.7.2009-31.12.2013 (2) ex 3907 20 21 20 Copolymer of tetrahydrofuran and tetrahydro-3-methylfuran with a number average molecular weight (Mn) of 3 500 ( ± 100) 0 % 1.7.2009-31.12.2013 ex 3907 20 99 50 Vinyl-silyl terminated perfluoropolyether polymer or an assortment of two components consisting of the same type of vinyl-silyl terminated perfluoropolyether polymer as the main ingredient 0 % 1.7.2009-31.12.2013 ex 3907 20 99 55 Succinimidyl ester of methoxy poly(ethylene glycol)propionic acid, of a number average molecular weight (Mn) of 5 000 0 % 1.7.2009-31.12.2013 (2) ex 3907 30 00 50 Liquid epoxide resin of 2-propenenitrile/1,3-butadiene-epoxide copolymer, not containing any solvent, with:  a zinc borate hydrate content of not more than 40 % by weight,  a diantimony trioxide content of not more than 5 % by weight. 0 % 1.7.2009-31.12.2013 ex 3908 90 00 10 Poly(iminomethylene-1,3-phenylenemethyleneiminoadipoyl), in one of the forms mentioned in note 6(b) to Chapter 39 0 % 1.7.2009-31.12.2013 (2) ex 3911 10 00 81 Non-hydrogenated Hydrocarbon Resin, obtained by polymerisation of C-5 to C-10 alkenes, cyclopentadiene and dicyclopentadiene, with a Gardner Colour of more than 10 for the pure product or with a Gardner Colour of more than 8 for the 50 % solution by volume in toluene (as determined by the ASTM method D6166) 0 % 1.7.2009-31.12.2013 ex 3911 90 19 10 Poly(oxy-1,4-phenylenesulfonyl-1,4-phenyleneoxy-4,4-biphenylene) 0 % 1.7.2009-31.12.2013 ex 3913 90 00 85 Sterile sodium hyaluronate 0 % 1.7.2009-31.12.2013 (2) ex 3913 90 00 92 Protein, chemically modified by carboxylation and/or phthalic acid addition, having a weight average molecular weight (Mw) of 100 000 to 300 000 0 % 1.7.2009-31.12.2013 (2) ex 3919 10 61 94 Adhesive film consisting of a base of a copolymer of ethylene and vinyl acetate (EVA) of a thickness of 70 Ã ¼m or more and an adhesive part of acrylic tape of a thickness of 5 Ã ¼m or more, for the protection of the surface of silicon discs (1) 0 % 1.7.2009-31.12.2013 (2) ex 3919 10 69 92 (2) ex 3919 90 61 93 (2) ex 3919 90 69 93 ex 3920 10 89 25 ex 3919 10 69 96 Self-adhesive reflecting laminated sheet showing a regular pattern, consisting of a film of acrylic polymer followed by a layer of poly(methyl methacrylate) containing microprisms and whether or not containing an additional layer of polyester and adhesive with a final release sheet 0 % 1.7.2009-31.12.2013 ex 3919 90 69 98 (2) ex 3919 90 31 45 Transparent poly(ethylene terephtalate) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive and a protective liner, and on the other side having an antistatic layer of ionic based organic compound choline and a printable dust-proof layer of modified long chain alkyl organic compound, having a total thickness without the liner of 54 Ã ¼m or more but not more than 64 Ã ¼m and a width of more than 1 295 mm but not more than 1 305 mm 0 % 1.7.2009-31.12.2013 (2) ex 3919 90 61 51 Transparent poly(ethylene) self-adhesive film, free from impurities or faults, coated on one side with an acrylic pressure sensitive adhesive, with a thickness of 60 Ã ¼m or more, but not more than 70 Ã ¼m, and with a width of more than 1 245 mm but not more than 1 255 mm 0 % 1.7.2009-31.12.2013 ex 3919 90 61 55 Film of poly(vinyl chloride) with a thickness of 78 Ã ¼m or more, covered on one side with an acrylic adhesive layer of a thickness of 8 Ã ¼m or more and with a release sheet, with an adhesive strength of 1 764 mN/25 mm or more, for use in the cutting of silicon (1) 0 % 1.7.2009-31.12.2013 ex 3920 62 19 20 Reflecting polyester sheeting embossed in a pyramidal pattern, for the manufacture of safety stickers and badges, safety clothing and accessories thereof, or of school satchels, bags or similar containers (1) 0 % 1.7.2009-31.12.2013 ex 3920 62 19 75 Transparent polyethylene terephthalate film, coated on both sides by thin layers of 7-80 nm each of organic substances on the basis of acryl, giving good adhesion property with surface tension of 37 Dyne/cm, with a light transmission of more than 93 %, a haze value of less than 1,3 %, a total thickness of 125 Ã ¼m or 188 Ã ¼m and a width of 850 mm or more, but not more than 1 600 mm 0 % 1.7.2009-31.12.2013 ex 3920 62 19 77 ex 3920 91 00 95 Co-extruded trilayer poly(vinyl butyral) film with a graduated colour band containing by weight 29 % or more but not more than 31 % of 2,2-ethylenedioxydiethyl bis(2-ethylhexanoate) as a plasticiser 0 % 1.7.2009-31.12.2013 (2) ex 3920 99 28 40 Polymer film containing the following monomers:  Poly (tetramethylene ether glycol),  Bis (4-isocyanotocyclohexyl) methane,  1,4-Butanediol or 1,3-Butanediol,  with a thickness of 0,25 mm or more but not more than 5,0 mm,  embossed with a regular pattern on one surface, and  covered with a release sheet. 0 % 1.7.2009-31.12.2013 ex 3921 19 00 93 Strip of microporous polytetrafluoroethylene on a support of a non-woven, for use in the manufacture of filters for kidney dialysis equipment (1) 0 % 1.7.2009-31.12.2013 (2) ex 3921 90 55 20 Pre-impregnated reinforced fibreglass containing cyanate ester resin or bismaleimide (B) triazine (T) resin mixed with epoxide resin, measuring:  469,9 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm), or  469,9 mm ( ± 2 mm) Ã  414,2 mm ( ± 2 mm), or  546,1 mm ( ± 2 mm) Ã  622,3 mm ( ± 2 mm). 0 % 1.7.2009-31.12.2013 ex 5603 13 10 10 Electrically non-conductive non-wovens, consisting of a central film of poly(ethylene terephthalate) laminated on each side with unidirectionally aligned fibres of poly(ethylene terephthalate), coated on both sides with high grade temperature resistant electrical non-conductive resin, weighing 147 g/m2 or more but not more than 265 g/m2, with non-isotropic tensile strength on both directions, to be used as electrical insulation material 0 % 1.7.2009-31.12.2013 ex 5603 14 10 10 7011 20 00 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for cathode ray tubes 0 % 1.7.2009-31.12.2013 ex 7019 19 10 30 Yarn of E-glass of 22 tex ( ± 1,6 tex), obtained from continuous spun-glass filaments of a nominal diameter of 7 Ã ¼m, in which filaments of a diameter of 6,35 Ã ¼m or more but not more than 7,61 Ã ¼m predominate 0 % 1.7.2009-31.12.2013 ex 7320 90 10 91 Flat spiral spring of tempered steel, with:  a thickness of 2,67 mm or more, but not more than 4,11 mm,  a width of 12,57 mm or more, but not more than 16,01 mm,  a torque of 18,05 Nm or more, but not more than 73,5 Nm,  an angle between the free position and the nominal position in exercise of 76 ° or more, but not more than 218 °, for use in the manufacture of tensioners for power transmission belts, for internal combustion engines (1) 0 % 1.7.2009-31.12.2013 ex 7410 11 00 10 Copper foil of a thickness of not more than 0,15 mm, coated with resin, free of halogen, with:  a decomposition temperature of 350 °C or more (measured according to ASTM D 3850), and  a time to delamination at 260 °C of more than 40 minutes and at 288 °C of more than 5 minutes (measured according to IPC-TM-650). 0 % 1.7.2009-31.12.2013 ex 7410 21 00 60 (2) ex 7410 21 00 40 Sheet or plates  consisting of at least a central layer of paper or one central sheet of any type of non-woven fibre, laminated on each side with glass-fibre fabric and impregnated with epoxide resin, or  consisting of multiple layers of paper, impregnated with phenolic resin, coated on one or both sides with a copper film with a maximum thickness of 0,15 mm 0 % 1.7.2009-31.12.2013 (2) ex 7410 21 00 50 Plates  consisting of at least one layer of fibreglass fabric impregnated with epoxide resin,  covered on one or both sides with copper foil with a thickness of not more than 0,15 mm, and  with a dielectric constant (DK) of less than 3,9 and a loss factor (Df) of less than 0,015 at a measuring frequency of 10 GHz, as measured according to IPC-TM-650. 0 % 1.7.2009-31.12.2013 ex 7604 21 00 10 Profiles made of aluminium alloy conforming to EN standard AW-6063 T5 0 % 1.7.2009-31.12.2013 ex 7604 29 90 30  anodised,  whether or not lacquered,  with a wall thickness of 0,5 mm ( ± 1,2 %) or more but not more than 0,8 mm ( ± 1,2 %), for use in the manufacture of goods of subheading 8302 (1) ex 8108 20 00 30 Titanium powder of which 90 % by weight or more passes through a sieve with an aperture of 0,224 mm 0 % 1.7.2009-31.12.2013 ex 8501 10 99 80 DC stepping motor, with:  an angle of step of 7,5 ° ( ± 0,5 °),  a pull-out torque at 25 °C of 25 mNm or more,  a pull-out pulse rate of 1 960 pps or more,  a two-phase winding, and  a rated voltage of 10,5 V or more, but not more than 16,0 V. 0 % 1.7.2009-31.12.2013 ex 8504 40 90 40 Static converters for use in the manufacture of single-phase electric motor controls with a power supply of not more than 3 kW (1) 0 % 1.7.2009-31.12.2013 (2) ex 8519 81 35 10 Unmounted or incomplete assembly, comprising at least one optical unit and DC motors and operational control circuit, with digital/analogue converter, for use in the manufacture of CD players, radio-broadcast receivers of a kind used in motor vehicles or navigational aid apparatus (1) 0 % 1.7.2009-31.12.2013 (2) ex 8522 90 80 83 Blu-ray optical pick up unit for the reproduction/recording of optical signals from/to DVD discs and the reproduction of optical signals from CD and Blu-ray disc comprising at least:  three kinds of wavelength laser diodes,  laser driver integrated circuit,  photo detector integrated circuit,  front monitor integrated circuit and an actuator, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.7.2009-31.12.2013 (2) ex 8522 90 80 84 Blu-ray drive mechanism or unit, whether or not recordable, for the reproduction or recording of optical signals from or to Blu-ray and DVD disks and the reproduction of optical signals from CD disks, comprising at least:  an optical pick up unit with three kinds of laser,  spindle motor,  stepping motor,  with or without printed circuit board mounted drive control integrated circuit, motor driver integrated circuit and memory, for use in the manufacture of products falling within heading No 8521 (1) 0 % 1.7.2009-31.12.2013 (2) ex 8525 80 19 30 Compact chassis-type closed circuit television (CCTV) cameras, of a weight of not more than 250 g, whether or not contained in a housing, of dimensions of not more than 50 mm Ã  60 mm Ã  89,5 mm, with a single sensor Charge-Couple Device (CCD), with effective pixels of not more than 440 000, for use in CCTV surveillance systems (1) 0 % 1.7.2009-31.12.2013 ex 8540 91 00 40 Deflection yoke of cathode-ray tubes 0 % 1.7.2009-31.12.2013 ex 8540 91 00 50 Metal anode button to enable electrical contact with the anode inside the colour picture tube 0 % 1.7.2009-31.12.2013 (2) ex 8543 70 90 90 Fuel cell module containing at least polymer electrolyte membrane fuel cells in a housing with an integrated cooling system, for use in the manufacture of motor vehicle propulsion systems (1) 0 % 1.7.2009-31.12.2013 ex 8544 42 90 10 Data transmission cable capable of bit rate transmission of 600 Mbit/s or more, with:  a voltage of 1,25 V ( ± 0,25 V),  connectors fitted at each end, at least one of which contains pins with a pitch of 0,5 mm,  outer screening shielding,  twisted pair copper wires with an impedance of 100 Ã © and a twist pitch of not more than 8 mm, used solely for communication between LCD panel and video processing electronic circuits 0 % 1.7.2009-31.12.2013 ex 8544 49 93 20 PET/PVC insulated flexible cable with:  a voltage of not more than 60 V,  a current of not more than 1 A,  a heat resistance of not more than 105 °C,  individual wires of a thickness of 0,05 mm ( ± 0,01 mm) and a width of not more than 0,65 mm ( ± 0,03 mm),  distance between conductors of not more than 0,5 mm, and  pitch (distance from centreline to centreline of conductors) of not more than 1,08 mm. 0 % 1.7.2009-31.12.2013 ex 9001 20 00 20 Optical, diffuser, reflector or prism sheets, unprinted diffuser plates, whether or not possessing polarising properties, specifically cut 0 % 1.7.2009-31.12.2013 ex 9001 90 00 55 ex 9001 90 00 60 Reflector or diffuser sheets in rolls 0 % 1.1.2009-31.12.2013 ex 9013 20 00 10 Carbon dioxide laser, stimulated by high frequency, having an output power of 12 Watt or more, but not more than 200 Watt 0 % 1.7.2009-31.12.2013 ex 9013 20 00 20 Laser head assemblies for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 1.7.2009-31.12.2013 ex 9013 20 00 30 Laser for use in the manufacture of measuring or checking machines for semiconductor wafers or devices (1) 0 % 1.7.2009-31.12.2013 ex 9022 90 90 10 Panels for x-ray apparatus (x-ray flat panel sensors/x-ray sensors) consisting of a glass plate with a matrix of thin-film transistors, covered with a film of amorphous silicon, coated with a scintillator layer of caesium iodide and a metallised protective layer, with an active surface of 409,6 mm2 Ã  409,6 mm2 and a pixel size of 200 Ã ¼m2 Ã  200 Ã ¼m2 0 % 1.7.2009-31.12.2013 ex 9405 40 39 10 Ambient light module with a length of 300 mm or more, but not more than 600 mm, based on a light engine of a series of three or more, but not more than nine specific one chip red green and blue light emitting diodes mounted on a PCB, with light coupled to the front and/or back of the flat TV set (1) 0 % 1.7.2009-31.12.2013 ex 9405 40 39 20 LED array of white silicone, containing:  an LED matrix module measuring 38,6 mm Ã  20,6 mm ( ± 0,1 mm), equipped with 128 red and green LED chips, and  a flexible printed circuit board, equipped with a Negative Temperature Coefficient Thermistor. 0 % 1.7.2009-31.12.2013 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 (OJ L 253, 11.10.1993, p. 1)). (2) Amended position. ANNEX II Products referred to in Article 1(2) CN code TARIC ex 0304 29 61 10 ex 0304 99 99 31 (1) ex 1511 90 19 10 (1) ex 1511 90 91 10 (1) ex 1513 11 10 10 (1) ex 1513 19 30 10 (1) ex 1513 21 10 10 (1) ex 1513 29 30 10 (1) ex 2921 51 19 20 (1) ex 3808 91 90 30 (1) ex 3815 90 90 77 (1) ex 3817 00 50 10 (1) ex 3902 20 00 10 ex 3902 90 90 97 (1) ex 3903 90 90 40 (1) ex 3911 90 99 50 ex 3903 90 90 85 (1) ex 3905 99 90 96 (1) ex 3906 90 90 30 (1) ex 3907 20 11 10 (1) ex 3907 20 11 20 (1) ex 3907 20 11 30 (1) ex 3907 20 21 20 (1) ex 3907 30 00 50 (1) ex 3911 10 00 81 (1) ex 3913 90 00 92 (1) ex 3913 90 00 98 (1) ex 3919 10 61 94 (1) ex 3919 10 69 92 (1) ex 3919 90 61 93 (1) ex 3919 90 69 93 (1) ex 3919 90 31 45 (1) ex 3919 90 61 51 (1) ex 3920 99 28 40 (1) ex 3921 90 55 20 (1) ex 7011 20 00 20 (1) ex 7011 20 00 50 (1) ex 7409 19 00 20 (1) ex 7410 21 00 50 (1) ex 7410 21 00 40 ex 7410 21 00 70 ex 7606 12 91 20 ex 7606 12 93 20 (1) ex 8519 81 35 10 (1) ex 8522 90 80 83 (1) ex 8522 90 80 84 (1) ex 8525 80 19 30 (1) ex 8543 70 90 90 (1) ex 9001 90 00 60 (1) Amended position.